Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.
EXECUTION VERSION



--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
dated as of March 3, 2020
among
WILLIS ENGINE STRUCTURED TRUST V,
as Borrower
BANK OF AMERICA, N.A.,
as the Initial Liquidity Facility Provider
and
WILLIS LEASE FINANCE CORPORATION,
as the Administrative Agent
relating to
Willis Engine Structured Trust V
Series A Notes and Series B Notes

--------------------------------------------------------------------------------







[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


TABLE OF CONTENTS
 
 
 
Page


ARTICLE I DEFINITIONS
3


 
 
 
 
SECTION 1.01
 
Definitions
3


 
 
 
 
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENT
12


 
 
 
 
SECTION 2.01
 
The advances
12


SECTION 2.02
 
Making of Advances
12


SECTION 2.03
 
Fees
15


SECTION 2.04
 
Termination of the Maximum Facility Commitment
15


SECTION 2.05
 
Repayments of Facility Advances
15


SECTION 2.06
 
Repayments of Provider Advances
15


SECTION 2.07
 
Payments to the Initial Liquidity Facility Provider Under the Indenture
17


SECTION 2.08
 
Book Entries
17


SECTION 2.09
 
Payments from Available Funds Only
17


SECTION 2.10
 
Extension of the Expiry Date; Replacement Liquidity Facility; Non-Extension
Advance
17


SECTION 2.11
 
Use of Downgrade Advances and Non-Extension Advances
18


 
 
 
 
ARTICLE III OBLIGATIONS OF THE BORROWER
19


 
 
 
 
SECTION 3.01
 
Increased Costs
19


SECTION 3.02
 
[Intentionally omitted]
20


SECTION 3.03
 
Withholding Taxes
20


SECTION 3.04
 
Payments
23


SECTION 3.05
 
Computations
23


SECTION 3.06
 
Payment on Non-Business Days
23


SECTION 3.07
 
Interest
23


SECTION 3.08
 
LIBOR Unavailability
24


SECTION 3.09
 
Funding Loss Indemnification
25


SECTION 3.10
 
Illegality
26


 
 
 
 
ARTICLE IV CONDITIONS PRECEDENT
26


 
 
 
 
SECTION 4.01
 
Conditions Precedent to Effectiveness of Section 2.01
26


SECTION 4.02
 
Conditions Precedent to Borrowing
27


 
 
 
 
ARTICLE V COVENANTS
27


 
 
 
 
SECTION 5.01
 
Affirmative Covenants of the Borrower
28


SECTION 5.02
 
Covenants Regarding Notices
28


 
 
 
 



1


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ARTICLE VI LIQUIDITY EVENTS OF DEFAULT
28


 
 
 
 
SECTION 6.01
 
Liquidity Events of Default
28


 
 
 
 
ARTICLE VII MISCELLANEOUS
29


 
 
 
 
SECTION 7.01
 
No Oral Modifications or Continuing Waivers
29


SECTION 7.02
 
Notices
29


SECTION 7.03
 
No Waiver; Remedies
30


SECTION 7.04
 
Further Assurances
30


SECTION 7.05
 
Indemnification Survival of Certain Provisions
30


SECTION 7.06
 
Liability of the Initial Liquidity Facility Provider
31


SECTION 7.07
 
Nonpetition
31


SECTION 7.08
 
Certain Costs and Disbursements
31


SECTION 7.09
 
Binding Effect; Participants
32


SECTION 7.10
 
Severability
33


SECTION 7.11
 
Governing Law
33


SECTION 7.12
 
Submission to Jurisdiction; Waiver of Jury Trial; Waiver of Immunity
33


SECTION 7.13
 
Counterparts
34


SECTION 7.14
 
Entirety
34


SECTION 7.15
 
Headings
34


SECTION 7.16
 
Patriot Act
34


SECTION 7.17
 
Initial Liquidity Facility Provider's Obligation to Make Advances
35



Annex I    -    Facility Advance Notice of Borrowing
Annex II    -    Non-Extension Advance Notice of Borrowing
Annex III    -    Downgrade Advance Notice of Borrowing
Annex IV    -    Final Advance Notice of Borrowing
Annex V    -    Notice of Termination


 
2
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


REVOLVING CREDIT AGREEMENT
This REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of March 3, 2020, is
made by and among WILLIS ENGINE STRUCTURED TRUST V, a Delaware statutory trust
(the “Borrower”), BANK OF AMERICA, N.A., a national banking association (“BOA”),
as Initial Liquidity Facility Provider (the “Initial Liquidity Facility
Provider”), and WILLIS LEASE FINANCE CORPORATION, a Delaware corporation, in its
capacity as the Administrative Agent (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower and Deutsche Bank Trust Company Americas, a New York
banking corporation, not in its individual capacity but as Trustee (the
“Trustee”), the Administrative Agent and the Initial Liquidity Facility Provider
entered into the Amended and Restated Trust Indenture dated as of March 3, 2020
(the “Indenture”) and pursuant to the Indenture the Borrower is issuing Series A
Notes, Series B Notes and Series C Notes; and
WHEREAS, the Indenture provides for the Borrower to enter into an “Initial
Liquidity Facility” (as defined in the Indenture), in order to support the
timely payment of a portion of the interest on the Initial Series A Notes and
the Initial Series B Notes (the “Specified Series”) in accordance with their
terms, and the Borrower has requested BOA to enter into this Agreement as the
Initial Liquidity Facility providing for (among other things) the Administrative
Agent on behalf of the Borrower to request in specified circumstances that
Advances be made hereunder;
NOW, THEREFORE, in consideration of the mutual agreements herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01.    Definitions.
(a)    The definitions stated herein apply equally to both the singular and the
plural forms of the terms defined.
(b)    All references in this Agreement to designated “Articles”, “Sections”,
“Annexes” and other subdivisions are to the designated Article, Section, Annex
or other subdivision of this Agreement, unless otherwise specifically stated.
(c)    The words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, Annex or other subdivision.
(d)    Unless the context otherwise requires, whenever the words “including”,
“include” or “includes” are used herein, it shall be deemed to be followed by
the phrase “without limitation”.


3


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(e)    Any capitalized terms used in this Agreement, but not otherwise defined
herein, shall have the meaning set forth in the Indenture. Any capitalized terms
used in any Schedule, but not otherwise defined in that Schedule, shall have the
meaning set forth in this Agreement.
(f)    For the purposes of this Agreement, unless the context otherwise
requires, the following capitalized terms shall have the following meanings:
“Advance” means a Facility Advance, a Downgrade Advance, a Non-Extension Advance
or a Final Advance as the case may be.
“Agreement” means this Revolving Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
“Applicable Liquidity Rate” has the meaning specified in Section 3.07(g).
“Applicable Margin” means 2.50% per annum for the period until and including the
day immediately prior to the first Payment Date occurring after the eighth
anniversary of the Closing Date and, thereafter, 3.00% per annum.
“Applied Downgrade Advance” has the meaning specified in Section 2.06(a).
“Applied Non-Extension Advance” has the meaning specified in Section 2.06(a).
“Applied Provider Advance” means an Applied Downgrade Advance or an Applied
Non-Extension Advance.
“Available Amount” means, subject to the proviso contained in Section 3.14(g) of
the Indenture, at any date of determination, (a) the Maximum Facility Commitment
at such time less (b) the aggregate amount of all Facility Advances under the
Initial Liquidity Facility outstanding at such time; provided that following a
Downgrade Advance, a Final Advance or a Non-Extension Advance, the Available
Amount shall be zero, provided further that, in the case of a Downgrade Advance,
if the Initial Liquidity Facility ceases to be a Downgraded Facility, the
Available Amount shall initially be reinstated to an amount equal to the amount
of any Unapplied Provider Advance that is reimbursed to the Initial Liquidity
Facility Provider pursuant to Section 2.06(c) and thereafter the Available
Amount shall be determined as if no Downgrade Advance had occurred.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended from
time to time.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrowing” means the making of Advances requested by delivery of a Notice of
Borrowing.






4
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Code” means the Internal Revenue Code of 1986, as amended.
“CRD IV” means:
(i) Regulation (EU) No 575/2013 of the European Parliament and of the Council of
June 26, 2013 on prudential requirements for credit institutions and investment
firms; and
(ii) Directive 2013/36/EU of the European Parliament and of the Council of June
26, 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.
“Disbursements” means liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable fees and disbursements of legal
counsel), provided that Disbursements shall not include any Taxes other than
sales, use and value added taxes imposed on fees and expenses payable pursuant
to Section 7.07.
“Dollars” means the lawful currency of the United States.
“Downgrade Advance” means an Advance made pursuant to Section 2.02(c).
“Downgrade Event” means
(A)     in the case of the initial Initial Liquidity Facility Provider, a
downgrading of the Initial Liquidity Facility Provider’s published long-term
issuer credit, long-term issuer default or senior unsecured debt rating, issued
by either Fitch or KBRA (in each case, if any) or, if applicable as described in
the definition of Threshold Rating, by Standard & Poor’s below the applicable
Threshold Rating, or
(B)     in the case of any assignee or successor Initial Liquidity Facility
Provider (including any provider of a Replacement Liquidity Facility), a
downgrading of such provider’s published long-term issuer credit, long-term
issuer default or senior unsecured debt rating, issued by either Fitch or KBRA
(in each case, if any) or, if applicable as described in the definition of
Threshold Rating, by Standard & Poor’s below the applicable Threshold Rating,
or, if such provider qualifies as an Eligible Provider based upon its
obligations under the Replacement Liquidity Facility being guaranteed by an
Affiliate who meets the applicable Threshold Rating requirements, then a
Downgrade Event with respect to such provider shall mean (i) a downgrading of
such Affiliate’s published long-term issuer credit, long-term issuer default or
senior unsecured debt rating, issued by either Fitch or KBRA (in each case, if
any) or, if applicable as described in the definition of Threshold Rating, by
Standard & Poor’s below the applicable Threshold Rating, or (ii) such
Affiliate’s guarantee (so long as such successor Initial Liquidity Facility
Provider has not been replaced pursuant to an assignment or Replacement
Liquidity Facility permitted hereunder) ceasing to be in full force and effect
or becoming invalid or unenforceable or such Affiliate denying its liability
thereunder.
“Downgrade Period” has the meaning specified in Section 2.02(c).






5
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Downgraded Facility” has the meaning specified in Section 2.02(c).
“Effective Date” has the meaning specified in Section 4.01. The delivery of the
certificate of the Initial Liquidity Facility Provider contemplated by Section
4.01(e) shall be conclusive evidence that the Effective Date has occurred.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Initial Liquidity Facility Provider or required to be withheld or deducted
from a payment to the Initial Liquidity Facility Provider, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Initial Liquidity
Facility Provider being organized under the laws of, or having its principal
office or its Lending Office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of the Initial Liquidity Facility Provider with respect to an applicable
interest in this Agreement or any Related Documents pursuant to a law in effect
on the date on which (i) the initial Liquidity Facility Provider acquires such
interest or (ii) the Initial Liquidity Facility Provider changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to the Initial Liquidity
Facility Provider’s assignor immediately before the Initial Liquidity Facility
Provider became a party hereto or to the Initial Liquidity Facility Provider
immediately before it changed its Lending Office, (c) Taxes attributable to the
Initial Liquidity Facility Provider’s failure to comply with Section 3.03(e),
(d) any U.S. federal withholding Taxes imposed under FATCA and (e) any Tax
attributable to the inaccuracy in or breach by the Initial Liquidity Facility
Provider of any of its representations, warranties or covenants contained in any
Related Document to which it is a party or the inaccuracy of any form or
document furnished pursuant thereto.
“Expiry Date” means March 2, 2021 initially, or any date to which the Expiry
Date is extended pursuant to Section 2.10.
“Extension Request” means a written request, from a Responsible Officer of the
Administrative Agent on behalf of the Borrower, to the Initial Liquidity
Facility Provider requesting that the Initial Liquidity Facility Provider extend
the Expiry Date.
“Facility Advance” means an Advance made pursuant to Section 2.02(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with either the
implementation of such sections of the Code.
“Fee Letter” means the Fee Letter between the Initial Liquidity Facility
Provider and the Borrower with respect to the Initial Liquidity Facility.
“Final Advance” means an Advance made pursuant to Section 2.02(d).






6
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Final Repayment Date” means the date that is 15 days after the Final Maturity
Date of the Specified Series.
“Increased Cost” has the meaning specified in Section 3.01.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any Related Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indenture” has the meaning specified in the recitals to this Agreement.
“Initial Liquidity Facility” means the financial accommodation made available by
the Initial Liquidity Facility Provider to the Borrower pursuant to the terms of
this Agreement.
“Initial Liquidity Facility Interest Rate” means a fluctuating interest rate per
annum in effect from time to time, which rate per annum shall at all times
(except pursuant to Section 3.07(e)) be equal to LIBOR plus the Applicable
Margin.
“Initial Liquidity Facility Provider” has the meaning specified in the
introductory paragraph to this Agreement.
“Insolvency Proceeding” means any proceeding of the type referred to in
clause (e) or (f) of Section 4.01 of the Indenture in respect of the Borrower.
“Interest Period” means, with respect to any LIBOR Advance, each of the
following periods:
(i)the period beginning on (and including) the third London Banking Day
following either (A) the Initial Liquidity Facility Provider’s receipt of the
Notice of Borrowing for such LIBOR Advance or (B) the date of the withdrawal of
funds from the Liquidity Facility Reserve Account, for the purpose of paying
part or all of any Shortfall as contemplated by Section 2.06(a) hereof and, in
each case, ending on (but excluding) the next succeeding Payment Date; and
(ii)    each subsequent period commencing on (and including) the last day of the
immediately preceding Interest Period and ending on (but excluding) the next
Payment Date (or if such Payment Date is not a London Business Day, the next
succeeding London Business Day);
provided, however, that if (a) the Final Advance shall have been made pursuant
to Section 2.02(d) hereof or (b) other outstanding Advances shall have been
converted into the Final Advance pursuant to Section 6.01, then the Interest
Periods for such Advances shall be successive periods of one month from and
including the third London Banking Day following the Initial Liquidity Facility
Provider’s receipt of the Notice of Borrowing for such Final Advance (in the
case of clause (a) above) or the Payment Date following such conversion (in the
case of clause (b) above), each such one month period to be subject to the
“following business day” methodology set forth in clause (ii) above; provided
further, however, that notwithstanding the Interest Period for purposes of
determining LIBOR with respect to the Final Advance in the case of clause (a)
above, all payments






7
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


to be made by the Borrower shall be made on Payment Dates in accordance with
Section 2.05 hereof and Article III of the Indenture.
“IRS” means the United States Internal Revenue Service.
“Lending Office” means the lending office of the Initial Liquidity Facility
Provider presently located at Charlotte, North Carolina or such other lending
office as the Initial Liquidity Facility Provider from time to time shall notify
the Administrative Agent as its lending office hereunder; provided that unless
the Initial Liquidity Facility Provider changes the lending office subsequent to
any Tax being imposed by the United States or any political subdivision or
taxing authority thereof or therein, the Initial Liquidity Facility Provider
shall not change its Lending Office without the prior written consent of the
Borrower (such consent not to be unreasonably withheld).
“LIBOR Advance” means an Advance bearing interest at a rate based upon LIBOR.
“LIBOR” means, with respect to any Interest Period, (a) the interest rate per
annum equal to the rate per annum at which deposits in Dollars are offered in
the London interbank market as shown on Reuters Screen LIBOR01 Page (or such
other page as may replace Reuters Screen LIBOR01 Page), or if such service is
not available, ICE Benchmark Administration LIBOR Rates on Bloomberg (or such
other service or services as may be nominated by ICE Benchmark Administration
for the purpose of displaying London interbank offered rates for U.S. dollar
deposits), at approximately 11:00 a.m. (London time) on the day that is two
London Banking Days prior to the first day of such Interest Period, for a period
comparable to such Interest Period, or (b) if no such rate is published on
either such service or if neither of such services is then available, the
interest rate per annum equal to the average (rounded up, if necessary, to the
nearest 1/100th of 1%) of the rates at which deposits in Dollars are offered by
the Reference Banks (or, if fewer than all of the Reference Banks are quoting a
rate for deposits in Dollars for the applicable period and amount, such fewer
number of Reference Banks) at approximately 11:00 a.m. (London time) on the day
that is two London Banking Days prior to the first day of such Interest Period
to prime banks in the London interbank market for a period comparable to such
Interest Period and in an amount approximately equal to the principal amount of
the LIBOR Advance to be outstanding during such Interest Period, or (c) if none
of the Reference Banks is quoting a rate for deposits in Dollars in the London
interbank market for such a period and amount, the interest rate per annum equal
to the average (rounded up, if necessary, to the nearest 1/100th of 1%) of the
rates at which deposits in Dollars are offered by the principal New York offices
of the Reference Banks (or, if fewer than all of the Reference Banks are quoting
a rate for deposits in Dollars in the New York interbank market for the
applicable period and amount, such fewer number of Reference Banks) at
approximately 11:00 a.m. (New York time) on the day that is two London Banking
Days prior to the first day of such Interest Period to prime banks in the New
York interbank market for a period comparable to such Interest Period and in an
amount approximately equal to the principal amount of the LIBOR Advance to be
outstanding during such Interest Period, or (d) if none of the principal New
York offices of the Reference Banks is quoting a rate for deposits in Dollars in
the New York interbank market for the applicable period and amount, rate quoted
by the Initial Liquidity Facility Provider for a period comparable to such
Interest Period and in an amount approximately equal to






8
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the principal amount of the LIBOR Advance to be outstanding during such Interest
Period and, in each case, not less than zero.
“Liquidity Facility Event of Default” means (i) the serving of a Default Notice
to the Borrower following the occurrence of an Event of Default or (ii) the
occurrence of an Acceleration Default under the Indenture.
“Liquidity Facility Non-Use Fee” has the meaning specified in the fee letter
dated the date hereof between the Borrower and the Initial Liquidity Facility
Provider.
“Liquidity Facility Reserve Account” has the meaning specified in the Indenture.
“Liquidity Indemnitee” means (i) the Initial Liquidity Facility Provider,
(ii) the directors, officers, employees and agents of the Initial Liquidity
Provider and (iii) the successors and permitted assigns of the persons described
in clauses (i) and (ii), inclusive.
“London Banking Day” means any day on which commercial banks are open for
general business in London, England.
“Maximum Facility Commitment” means initially $8,665,569 and, at any time
thereafter, an amount (not exceeding such initial amount) equal to nine months
of interest at the Stated Rate (but not including any Step-Up Interest) on the
actual Outstanding Principal Balance of the Specified Series as of the most
recent Payment Date after all payments of principal on such Payment Date.
“Non-Extension Advance” means an Advance made pursuant to Section 2.02(b).
“Non-Extended Facility” means the facility provided for in this Agreement after
the delivery of a Non-Extension Notice pursuant to Section 2.10.
“Notice of Borrowing” has the meaning specified in Section 2.02(e).
“Other Connection Taxes” means, with respect to the Initial Liquidity Facility
Provider, Taxes imposed as a result of a present or former connection between
the Initial Liquidity Facility Provider and the jurisdiction imposing such Tax
(other than connections arising from the Initial Liquidity Facility Provider
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Related Document, or sold or assigned an interest in this Agreement or any
Related Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Related Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.
“Participation” has the meaning specified in Section 7.09(b).






9
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Permitted Participant” means any Person that:
(a)is not an aviation portfolio investment company, Willis or any affiliate of
Willis; and
(b)    is a commercial banking institution that is a body corporate and is
engaged in the active conduct of a banking business in such jurisdiction of its
organization, holds its Participation in connection with such banking business
in such jurisdiction, is regulated as a commercial banking institution by the
appropriate regulatory authorities in such jurisdiction.
“Provider Advance” means a Downgrade Advance or a Non-Extension Advance.
“Reference Banks” means the principal London offices of Bank of America, N.A.
and such other or additional banking institutions as may be designated from time
to time by mutual agreement of the Borrower and the Initial Liquidity Facility
Provider.
“Regulatory Change” means (a) the enactment, adoption or promulgation, after the
date of this Agreement, of any law, rule, regulation or treaty by a United
States federal or state government or by any government having jurisdiction over
the Initial Liquidity Facility Provider, (b) any change, after the date of this
Agreement, in any such law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof by any
governmental authority, central bank or comparable agency of the United States
or any government having jurisdiction over the Initial Liquidity Facility
Provider charged with responsibility for the administration or application
thereof, that shall impose, modify or deem applicable for the compliance by the
Initial Liquidity Facility Provider (or its head office) with any applicable
direction or requirement (whether or not having the force of law) of any central
bank or competent governmental or other authority with respect to: (i) any
reserve, special deposit or similar requirement against extensions of credit or
other assets of, or deposits with or other liabilities of, the Initial Liquidity
Facility Provider including, or by reason of, the Advances or (ii) any capital
adequacy or liquidity requirement requiring the maintenance by the Initial
Liquidity Facility Provider of additional capital or liquid assets in respect of
any Advances or the Initial Liquidity Facility Provider’s obligation to make any
such Advances or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted or issued, and (y) any requests, rules, guidelines or
directives based on the consultative papers of The Basel Committee on Banking
Supervision entitled “Basel III, a global regulatory framework for more
resilient banks and banking systems” dated December 2010 (revised June 2011) and
“Basel III: the liquidity coverage ratio and liquidity risk monitoring tools”
dated January 2013, in each case together with amendments thereto (collectively,
“Basel III”) or “Standardised Measurement Approach (SMA) for operational risk
Consultative Document”, in each case together with any amendments thereto
(collectively, “Basel IV”) or arising out of any proposals or standards that
affect or change how Basel III or Basel IV is to be implemented will not be
treated as having been adopted or having come into effect before the date of
this Agreement, and any such Regulatory Changes (including






10
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


CRD IV) or requests, rules, guidelines or directives based on Basel III or Basel
IV or any such proposals or standards shall be determined to be adopted only
when the national banking supervisory authorities, or other relevant
administrative or legislative bodies having jurisdiction or regulatory authority
over the Initial Liquidity Facility Provider, adopt any such requests, rules,
guidelines or directives based on Basel III or Basel IV or any such proposals or
standards in a jurisdiction applicable to the Initial Liquidity Facility
Provider.
“Replacement Liquidity Facility” has the meaning specified in the Indenture.
“Replenishment Amount” has the meaning specified in Section 2.06(b).
“Shortfall” has the meaning specified in the Indenture.
“Specified Series” has the meaning specified in the recitals to this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto
“Termination Date” means the earliest to occur of the following: (i) the Expiry
Date; (ii) the date on which the Administrative Agent (acting at the written
direction of the Borrower) delivers to the Initial Liquidity Facility Provider a
certificate, signed by a Responsible Officer of the Administrative Agent,
certifying that (x) all of the Specified Series have been paid in full (or
provision has been made for such payment in accordance with the Indenture),
(y) the Indenture has been discharged with respect to all of the Specified
Series issued thereunder as contemplated by Section 11.01(a) of the Indenture,
or (z) the Specified Series are otherwise no longer entitled to the benefits of
this Agreement; (iii) the date on which the Administrative Agent (acting at the
written direction of the Borrower) delivers to the Initial Liquidity Facility
Provider a certificate, signed by a Responsible Officer of the Administrative
Agent, certifying that a Replacement Liquidity Facility has been substituted for
this Agreement in full pursuant to Section 3.14(e) of the Indenture; (iv) at the
close of business on the fifth (5th) Business Day following the receipt by the
Administrative Agent of a Termination Notice from the Initial Liquidity Facility
Provider pursuant to Section 6.01; (v) the date on which no Advance is or may
(including by reason of reinstatement as herein provided) become available for a
Borrowing hereunder; and (vi) the Final Repayment Date.
“Termination Notice” means the Notice of Termination substantially in the form
of Annex V to this Agreement.
“Threshold Rating” has the meaning specified in the Indenture.
“Unapplied Downgrade Advance” means any portion of a Downgrade Advance which is
not an Applied Downgrade Advance.
“Unapplied Non-Extension Advance” means any portion of a Non-Extension Advance
which is not an Applied Non-Extension Advance.






11
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Unapplied Provider Advance” means any Provider Advance other than an Applied
Provider Advance.
“United States” means the United States of America.
“Unpaid Advance” has the meaning specified in Section 2.05.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30).
“Withholding Agent” means the Borrower and the Administrative Agent.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENT
Section 2.01.    The Advances. The Initial Liquidity Facility Provider hereby
irrevocably agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower from time to time on any Business Day as set forth in
this Article II during the period from the Effective Date until 12:00 noon (New
York time) on the Expiry Date (unless the obligations of the Initial Liquidity
Facility Provider shall be earlier terminated in accordance with the terms of
Section 2.04) in an aggregate amount at any time outstanding not to exceed the
Maximum Facility Commitment.
Section 2.02.    Making of Advances.
(a)    Each Facility Advance shall be made by the Initial Liquidity Facility
Provider, in accordance with the provisions of Section 3.14(a) of the Indenture,
upon delivery to the Initial Liquidity Facility Provider of a written and
completed Notice of Borrowing in substantially the form of Annex I, signed by a
Responsible Officer of the Administrative Agent. The Initial Liquidity Facility
Provider will make a Facility Advance in respect of any Payment Date only if
there are one or more Shortfalls on such Payment Date. The amount of the
Facility Advance will be the lesser of such Shortfalls on such Payment Date and
the Available Amount at such time. Each Facility Advance shall be deposited in
the Initial Liquidity Payment Account, as provided in Sections 3.01(k) and
3.14(b) of the Indenture. The Initial Liquidity Facility Provider shall not be
obligated to make Facility Advances after the Termination Date. Each Facility
Advance made hereunder shall automatically reduce the Available Amount and the
amount available to be borrowed hereunder by subsequent Advances by the amount
of such Facility Advance (subject to reinstatement as provided in the next
sentence). Subject to the provisions of Section 3.14(g) of the Indenture, upon
repayment to the Initial Liquidity Facility Provider in full or in part of the
amount of any Facility Advance made pursuant to this Section 2.02(a), together
with accrued interest thereon (as provided herein), the Available Amount shall
be reinstated by an amount equal to the amount of such Facility Advance so
repaid, but not to exceed the Maximum Facility Commitment; provided, however,
that the Available Amount shall not be so reinstated at any time if (x) a
Liquidity Facility Event of Default shall have occurred and be continuing or
(y) a Downgrade Advance, a Non-Extension Advance or a Final Advance shall have
occurred (unless, in the case of a Downgrade Advance, the Liquidity Facility has
ceased to be a Downgraded Facility).






12
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(b)    Subject to Section 2.10, a Non-Extension Advance shall be made by the
Initial Liquidity Facility Provider if the Liquidity Facility is not extended in
accordance with Section 2.10 (unless a Replacement Liquidity Facility to replace
this Agreement shall have been delivered to the Administrative Agent as
contemplated, and within the time period specified, by Section 2.10), in
accordance with the provisions of Section 3.14(d) of the Indenture, upon
delivery to the Initial Liquidity Facility Provider of a written and completed
Notice of Borrowing in substantially the form of ANNEX II, signed by a
Responsible Officer of the Administrative Agent. The amount of the Non-Extension
Advance shall be equal to the Available Amount at the time of delivery, and
shall be used to fund the Liquidity Facility Reserve Account in accordance with
Sections 3.14(d) and 3.14(f) of the Indenture.
(c)    Upon the occurrence of a Downgrade Event (a) the Initial Liquidity
Facility Provider agrees to provide a notice of such occurrence in accordance
with Section 3.14(c) of the Indenture and (b) the Initial Liquidity Facility
Provider or the Administrative Agent, on behalf of the Borrower, may request (in
writing) that the Initial Liquidity Facility be replaced by a Replacement
Liquidity Facility pursuant to Section 3.14(e)(ii) of the Indenture. Following
the occurrence of a Downgrade Event, if the Initial Liquidity Facility is not
replaced with a Replacement Liquidity Facility within a period (the “Downgrade
Period”) beginning on the Downgrade Date and ending 60 days after the Downgrade
Date (or if such 60th day is not a Business Day, on the immediately preceding
Business Day) but not later than the then applicable Expiry Date and, if the
Initial Liquidity Facility Provider does not obtain a Rating Agency Confirmation
from the Rating Agencies to the effect that such Downgrade Event will not cause
the downgrading, withdrawal or suspension of the ratings of the Specified Series
during such Downgrade Period, the Initial Liquidity Facility shall become a
“Downgraded Facility” on the last day of the Downgrade Period and a Downgrade
Advance shall be made by the Initial Liquidity Facility Provider, in accordance
with the provisions of Section 3.14(c) of the Indenture, upon delivery to the
Initial Liquidity Facility Provider of a written and completed Notice of
Borrowing in substantially the form of ANNEX III, signed by a Responsible
Officer of the Administrative Agent, in an amount equal to the Available Amount
at the time of delivery, and shall be used to fund the Liquidity Facility
Reserve Account in accordance with Sections 3.14(c) and 3.14(f) of the
Indenture.
(d)    So long as the Termination Date has not occurred, a Final Advance shall
be made by the Initial Liquidity Facility Provider following the receipt by the
Administrative Agent of a Termination Notice from the Initial Liquidity Facility
Provider pursuant to Section 6.01, in accordance with the provisions of
Section 3.14(i) of the Indenture, upon delivery to the Initial Liquidity
Facility Provider of a written and completed Notice of Borrowing in
substantially the form of ANNEX IV, signed by the Administrative Agent, in an
amount equal to the Available Amount at the time of delivery, and shall be used
to fund the Liquidity Facility Reserve Account (in accordance with
Sections 3.14(i) and 3.14(f) of the Indenture).
(e)    Each Borrowing shall be made by notice in writing (a “Notice of
Borrowing”) in substantially the form required by Section 2.02(a), 2.02(b),
2.02(c) or 2.02(d), as the case may be, given to the Initial Liquidity Facility
Provider by the Administrative Agent on behalf of the Borrower, at least three
(3) Business Days prior to the day on which the Borrowing is to be made
available to the Administrative Agent. If a Notice of Borrowing is delivered by
the Administrative Agent in






13
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


respect of any Borrowing no later than 6 p.m. (New York time) on a Business Day,
upon satisfaction of the conditions precedent set forth in Section 4.02 with
respect to a requested Borrowing, the Initial Liquidity Facility Provider shall
make available to the Administrative Agent, in accordance with its payment
instructions, the amount of such Borrowing in Dollars and immediately available
funds, before 12 noon (New York time) on the third Business Day next following
the day of receipt of such Notice of Borrowing or on such later Business Day
specified by the Administrative Agent in such Notice of Borrowing. If a Notice
of Borrowing is delivered by the Administrative Agent in respect of any
Borrowing after 6 p.m. (New York time) on a Business Day, upon satisfaction of
the conditions precedent set forth in Section 4.02 with respect to a requested
Borrowing, the Initial Liquidity Facility Provider shall make available to the
Administrative Agent, in accordance with its payment instructions, the amount of
such Borrowing in Dollars and immediately available funds, before 12 noon (New
York time) on the fourth Business Day next following the day of receipt of such
Notice of Borrowing or on such later Business Day specified by the
Administrative Agent in such Notice of Borrowing. Payments of proceeds of a
Borrowing shall be made by wire transfer of immediately available funds to the
account or accounts specified in the applicable Notice of Borrowing in
accordance with such wire transfer instructions as shall be specified in such
Notice of Borrowing for such purpose. Each Notice of Borrowing shall be
irrevocable and binding on the Administrative Agent. Each Notice of Borrowing
shall be effective upon delivery of a copy thereof to the Initial Liquidity
Facility Provider at the address and in the manner specified in Section 7.02
hereof.
(f)    Upon the making of any Advance requested pursuant to a Notice of
Borrowing in accordance with the Administrative Agent’s payment instructions,
the Initial Liquidity Facility Provider shall be fully discharged of its
obligation hereunder with respect to such Notice of Borrowing, and the Initial
Liquidity Facility Provider shall not thereafter be obligated to make any
further Advances available hereunder in respect of such Notice of Borrowing to
the Administrative Agent or to any other Person (including the Trustee or any
holder of a Note in a Specified Series). If the Initial Liquidity Facility
Provider makes an Advance requested pursuant to a Notice of Borrowing before 6
p.m. (New York time) on the third Business Day (or fourth Business Day, as
applicable) after the date of receipt of the Notice of Borrowing in accordance
with Section 2.02(e), the Initial Liquidity Facility Provider shall have fully
discharged its obligations hereunder with respect to such Advance and an event
of default shall not have occurred hereunder. Following the making of any
Advance pursuant to Section 2.02(b), 2.02(c) or 2.02(d) to fund the Liquidity
Facility Reserve Account, the Initial Liquidity Facility Provider shall have no
interest in or rights to the Liquidity Facility Reserve Account, such Advance or
any other amounts from time to time on deposit in the Liquidity Facility Reserve
Account; provided that the foregoing shall not affect or impair the obligations
of the Administrative Agent to make the distributions contemplated by
Section 3.14(f) of the Indenture on behalf of the Borrower, and provided
further, that the foregoing shall not affect or impair the rights of the Initial
Liquidity Facility Provider to provide written instructions with respect to the
investment and reinvestment of amounts in the Liquidity Facility Reserve Account
to the extent provided in Section 3.02 of the Indenture. By paying to the
account or accounts specified by the Administrative Agent in a Notice of
Borrowing the proceeds of Advances requested by the Administrative Agent in
accordance with the provisions of this Agreement, the Initial Liquidity Facility
Provider makes no representation as to, and assumes no responsibility for, the
correctness or sufficiency for any purpose of the amount of the Advances so made
and requested.






14
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 2.03.    Fees. The Borrower agrees to pay to the Initial Liquidity
Facility Provider the fees set forth herein and in the Fee Letter.
Section 2.04.    Termination of the Maximum Facility Commitment. Upon the making
of a Downgrade Advance, a Non-Extension Advance or a Final Advance hereunder or
the occurrence of the Termination Date, the obligation of the Initial Liquidity
Facility Provider to make further Advances hereunder with respect to the Maximum
Facility Commitment shall automatically and irrevocably terminate, and the
Administrative Agent (on behalf of the Borrower) shall not be entitled to
request any further Borrowing hereunder with respect to the Maximum Facility
Commitment (except to the extent the Maximum Facility Commitment is reinstated
pursuant to Section 2.06(c)).
Section 2.05.    Repayments of Facility Advances. Subject to Sections 2.06, 2.07
and 2.09 hereof, the Borrower hereby agrees, without notice of an Advance or
demand for repayment from the Initial Liquidity Facility Provider (which notice
and demand are hereby waived by the Borrower), to pay, or to cause to be paid,
to the Initial Liquidity Facility Provider (a) on each Payment Date, an amount
equal to the amount of a Facility Advance or the Final Advance (any such
Facility Advance or the Final Advance, until repaid, is referred to herein as an
“Unpaid Advance”), plus (b) interest on the amount of each such Unpaid Advance
in the amounts and on the dates determined as provided in Section 3.07; provided
that if (i) the Initial Liquidity Facility Provider shall make a Provider
Advance at any time after making one or more Facility Advances which shall not
have been repaid in accordance with this Section 2.05 or (ii) this Initial
Liquidity Facility shall become a Downgraded Facility or Non-Extended Facility
at any time when unreimbursed Facility Advances have reduced the Available
Amount to zero, then such Facility Advances shall cease to constitute Unpaid
Advances and shall be deemed to have been changed into a Applied Downgrade
Advances or Applied Non-Extension Advances, as the case may be, for all purposes
of this Agreement (including, without limitation, for the purpose of determining
when such Facility Advance is required to be repaid to the Initial Liquidity
Facility Provider in accordance with Section 2.06 and for the purposes of
Section 2.06(b)). The Borrower and the Initial Liquidity Facility Provider agree
that the repayment in full of each Facility Advance and Final Advance on the
date such Advance is made is intended to be a contemporaneous exchange for new
value given to the Borrower by the Initial Liquidity Facility Provider. For the
avoidance of doubt, interest payable on a Facility Advance or the Final Advance
shall not be regarded as overdue unless such interest is not paid when due under
Section 3.07.
Section 2.06.    Repayments of Provider Advances.
(a)    Amounts advanced hereunder in respect of a Provider Advance shall be
deposited in the Liquidity Facility Reserve Account and invested and withdrawn
from the Liquidity Facility Reserve Account as set forth in Sections 3.14(c),
3.14(d) and 3.14(f) of the Indenture. Subject to Sections 2.07 and 2.09, the
Borrower agrees to pay to the Initial Liquidity Facility Provider, on each
Payment Date, commencing on the first Payment Date after the making of a
Provider Advance, interest on the principal amount of any such Provider Advance,
in the amounts and on the dates determined as provided in Section 3.07;
provided, however, that amounts in respect of a Provider Advance withdrawn from
the Liquidity Facility Reserve Account for the purpose of paying part or all of
a Shortfall in accordance with Section 3.14(a), of the Indenture (the amount of
any such






15
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


withdrawal being (y) in the case of a Downgrade Advance, an “Applied Downgrade
Advance” and (z) in the case of a Non-Extension Advance, an “Applied
Non-Extension Advance”) shall thereafter (subject to Section 2.06(b)) be treated
as a Facility Advance under this Agreement for purposes of determining the
Applicable Liquidity Rate for interest payable thereon and the dates on which
such interest is payable; provided further, however, that if, following the
making of a Provider Advance, the Initial Liquidity Facility Provider delivers a
Termination Notice to the Administrative Agent pursuant to Section 6.01, such
Provider Advance shall thereafter be deemed converted to as a Final Advance
under this Agreement solely for purposes of determining the Applicable Liquidity
Rate for interest payable thereon and the dates on which such interest is
payable. Subject to Sections 2.07 and 2.09 hereof, immediately upon the
withdrawal of any amounts from the Liquidity Facility Reserve Account on account
of excess amounts in such account, as determined by and in accordance with
Section 3.14(f)(ii) of the Indenture, the Borrower shall repay or cause to be
repaid to the Initial Liquidity Facility Provider any Provider Advance in a
principal amount equal to such excess amount so withdrawn, plus interest on such
principal amount as provided in Section 3.07. Upon the termination of this
Agreement pursuant to Section 6.01, the Borrower shall apply the amounts on
deposit in the Liquidity Facility Reserve Account to repayment of any Unapplied
Provider Advances as of the date of such expiration.
(b)    At any time when an Applied Provider Advance (or any portion thereof) is
outstanding, upon the deposit in the Liquidity Facility Reserve Account of any
amount pursuant to Section 3.09(a)(iv) of the Indenture (any such amount being a
“Replenishment Amount”) for the purpose of replenishing or increasing the
balance thereof up to the Maximum Facility Commitment at such time, (i) the
aggregate outstanding principal amount of all Applied Provider Advances (and of
Provider Advances treated as a Facility Advance for purposes of determining the
Applicable Liquidity Rate for interest payable thereon) shall be automatically
reduced by the amount of such Replenishment Amount and (ii) the aggregate
outstanding principal amount of all Unapplied Provider Advances shall be
automatically increased by the amount of such Replenishment Amount.
(c)    After making a Downgrade Advance, if the Liquidity Facility is no longer
a Downgraded Facility and the Initial Liquidity Facility Provider delivers a
notice stating that the Liquidity Facility is no longer a Downgraded Facility to
the Administrative Agent, any Unapplied Downgrade Advance shall be withdrawn
from the Liquidity Facility Reserve Account and reimbursed to the Initial
Liquidity Facility Provider and the Available Amount shall be reinstated by an
amount equal to the amount of any Unapplied Downgrade Advance that is reimbursed
to the Initial Liquidity Facility Provider from the Liquidity Facility Reserve
Account and reimbursed to the Initial Liquidity Facility Provider.
(d)    Upon the provision of a Replacement Liquidity Facility in replacement of
this Agreement in accordance with Section 3.14(e) of the Indenture, as provided
in Section 3.14(f) of the Indenture, amounts remaining on deposit in the
Liquidity Facility Reserve Account after giving effect to any Applied Provider
Advance on the date of such replacement shall be reimbursed to the Initial
Liquidity Facility Provider, but only to the extent such amounts are necessary
to repay in full to the Initial Liquidity Facility Provider all amounts owing to
it hereunder.






16
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 2.07.    Payments to the Initial Liquidity Facility Provider Under the
Indenture. In order to provide for payment or repayment to the Initial Liquidity
Facility Provider of any amounts hereunder, the Indenture provides that amounts
available and referred to in Article III of the Indenture, to the extent payable
to the Initial Liquidity Facility Provider pursuant to the terms of the
Indenture (including, without limitation, Section 3.14(f) of the Indenture),
shall be paid to the Initial Liquidity Facility Provider in accordance with the
terms thereof (but, for the avoidance of doubt, without duplication of or
increase in any amounts payable hereunder). Amounts so paid to the Initial
Liquidity Facility Provider shall be applied by the Initial Liquidity Facility
Provider in the order of priority required by the applicable provisions of
Article III of the Indenture and shall discharge in full the corresponding
obligations of the Borrower hereunder.
Section 2.08.    Book Entries. The Initial Liquidity Facility Provider shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower resulting from Advances made from time to time
and the amounts of principal and interest payable hereunder and paid from time
to time in respect thereof; provided, however, that the failure by the Initial
Liquidity Facility Provider to maintain such account or accounts shall not
affect the obligations of the Borrower and the Administrative Agent in respect
of such Advances.
Section 2.09.    Payments from Available Funds Only. All payments to be made by
the Borrower to the Initial Liquidity Facility Provider under this Agreement
shall be made only from the amounts on deposit in Accounts and the other
Collateral as defined in the Indenture and described in the Security Trust
Agreement and only to the extent that such Accounts and Collateral shall have
sufficient income or proceeds therefrom to enable the Administrative Agent to
make payments on behalf of the Borrower in accordance with the terms hereof
after giving effect to the priority of payments provisions set forth in the
Indenture. The Initial Liquidity Facility Provider agrees that it will look
solely to such amounts to the extent available for distribution to it as
provided in the Indenture and this Agreement and that the Borrower and the
Administrative Agent, in their respective individual capacities, are not
personally liable to it for any amounts payable or liability under this
Agreement except as expressly provided in this Agreement, the Indenture or the
Security Trust Agreement. Amounts on deposit in the Liquidity Facility Reserve
Account shall be available to the Administrative Agent to make payments under
this Agreement only to the extent and for the purposes expressly contemplated in
Section 3.14(f) of the Indenture. Amounts on deposit in the Liquidity Facility
Reserve Account constituting Provider Advances, shall be promptly returned to
the Initial Liquidity Facility Provider following the Termination Date (other
than in the circumstances described in clauses (i), (iv) or (v) of the
definition of Termination Date) until all amounts owed to the Initial Liquidity
Facility Provider hereunder have been paid in full, and the balance remaining in
the Liquidity Facility Reserve Account shall be deposited by the Administrative
Agent into the Collections Account.
Section 2.10.    Extension of the Expiry Date; Replacement Liquidity Facility;
Non-Extension Advance.
(a)    No earlier than the 75th day and no later than the 30th day prior to the
then effective Expiry Date (the “Stated Expiration Date”) , the Borrower or the
Administrative Agent may (but shall not be obligated to) make an Extension
Request requesting that the Initial Liquidity Facility






17
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Provider extend the Expiry Date to the earlier of (i) the date that is 15 days
after the Final Maturity Date, and (ii) the first anniversary of the Stated
Expiration Date (unless the obligations of the Initial Liquidity Facility
Provider hereunder have been earlier terminated in accordance herewith) (such
extended Expiry Date, the “New Expiration Date”).
(b)    Whether or not the Borrower or the Administrative Agent has made such
request, the Initial Liquidity Facility Provider shall have the right to advise
the Borrower no earlier than the 40th day (or, if earlier, the date of the
Initial Liquidity Facility Provider’s receipt of such request, if any, from the
Borrower or the Administrative Agent) and no later than the 25th day prior to
the then effective Expiry Date, whether, in its sole discretion, it has elected
not to extend the Expiry Date or has rejected an Extension Request (a
“Non-Extension Notice”). If the Initial Liquidity Facility Provider does not
give a Non-Extension Notice in accordance with the foregoing sentence (whether
or not the Borrower or the Administrative Agent has made any request pursuant to
this paragraph), then the effective Expiry Date shall be automatically extended
to the earlier of (i) the date that is 15 days after the Final Maturity Date for
the Specified Notes, and (ii) the first anniversary of the then effective Expiry
Date.
(c)    If the Initial Liquidity Facility Provider rejects the Extension Request
or elects not to extend the then effective Expiry Date, then the Initial
Liquidity Facility Provider may, at its option in accordance with
Section 3.14(e)(i) of the Indenture, arrange for a Replacement Liquidity
Facility to replace the Initial Liquidity Facility during the period no earlier
than 45 days and no later than 10 days prior to the Stated Expiration Date. In
addition, the Initial Liquidity Facility Provider may, at its option in
accordance with Sections 3.14(e)(ii) and 3.14(e)(iii)(A) of the Indenture,
arrange for a Replacement Liquidity Facility to replace the Initial Liquidity
Facility at any time (regardless of whether a Downgrade Event or the Expiry Date
has occurred). If a Replacement Liquidity Facility is provided at any time after
the making of a Downgrade Advance or a Non-Extension Advance under the Initial
Liquidity Facility, the funds with respect to such Initial Liquidity Facility on
deposit in the Liquidity Facility Reserve Account (with any accrued interest on
such funds computed in accordance with Section 3.07) will be returned to the
Initial Liquidity Facility Provider being replaced.
(d)    If the Initial Liquidity Facility Provider neither agrees to the
Extension Request contemplated by clause (a) of this Section 2.10 nor provides
for a Replacement Liquidity Facility, the Administrative Agent (on behalf of the
Borrower) shall immediately request a Non-Extension Advance in accordance with
Section 2.02(b) hereof and Section 3.14(d) of the Indenture.
Section 2.11.    Use of Downgrade Advances and Non-Extension Advances. The
proceeds of Non-Extension Advances and Downgrade Advances to the extent of the
Available Amount will be held in the Liquidity Facility Reserve Account as cash
collateral to be used for the same purposes and under the same circumstances,
and subject to the same conditions, as cash payments of Facility Advances under
the Initial Liquidity Facility would be used.






18
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ARTICLE III
OBLIGATIONS OF THE BORROWER
Section 3.01.    Increased Costs. If as a result of any Regulatory Change there
shall be any increase by an amount reasonably deemed by the Initial Liquidity
Facility Provider to be material in the actual cost to the Initial Liquidity
Facility Provider of making, funding or maintaining any Advances or its
obligation to make any such Advances or there shall be any reduction by an
amount reasonably deemed by the Initial Liquidity Facility Provider to be
material in (x) its return on capital or equity or (y) the amount receivable by
the Initial Liquidity Facility Provider under this Agreement or the Indenture in
respect thereof (taking into consideration the Initial Liquidity Facility
Provider’s policies with respect to capital adequacy), and in case of either
such an increase or reduction, such event does not arise from the gross
negligence or willful misconduct of the Initial Liquidity Facility Provider,
from its breach of any of its representations, warranties, covenants or
agreements contained herein or from its failure to comply with any such
Regulatory Change (any such increase or reduction being referred to herein as an
“Increased Cost”), then the Borrower shall subject to Section 2.09 from time to
time pay to the Initial Liquidity Facility Provider an amount equal to such
Increased Cost within 10 Business Days after delivery to the Borrower and the
Administrative Agent of a certificate of an officer of the Initial Liquidity
Facility Provider describing in reasonable detail the event by reason of which
it claims such Increased Cost and the basis for the determination of the amount
of such Increased Cost; provided that, the Borrower shall be obligated to pay
amounts only with respect to any Increased Costs accruing from the date 180 days
prior to the date of delivery of such certificate. Such certificate, in the
absence of manifest error, shall be considered prima facie evidence of the
amount of the Increased Costs for purposes of this Agreement; provided that any
determinations and allocations by the Initial Liquidity Facility Provider of the
effect of any Regulatory Change on the costs of maintaining the Advances are
made on a reasonable basis. The Initial Liquidity Facility Provider shall not be
entitled to assert any claim under this Section 3.01 in respect of any
Indemnified Tax or Excluded Taxes. The Initial Liquidity Facility Provider will
notify the Borrower and the Administrative Agent as promptly as practicable of
any event occurring after the date of this Agreement that will entitle the
Initial Liquidity Facility Provider to compensation under this Section 3.01. The
Initial Liquidity Facility Provider agrees to investigate all commercially
reasonable alternatives for reducing any Increased Costs and to use all
commercially reasonable efforts to avoid or reduce, to the greatest extent
possible, any claim in respect of Increased Costs, including, without
limitation, by designating a different Lending Office, if such designation or
other action would avoid the need for, or reduce the amount of, any such claim;
provided that the foregoing shall not obligate the Initial Liquidity Facility
Provider to take any action that would, in its reasonable judgment, cause the
Initial Liquidity Facility Provider to take any action that is not materially
consistent with its internal policies or is otherwise materially disadvantageous
to the Initial Liquidity Facility Provider or that would cause the Initial
Liquidity Facility Provider to incur any material loss or cost, unless the
Borrower agrees to reimburse or indemnify the Initial Liquidity Facility
Provider therefor. If no such designation or other action is effected, or, if
effected, fails to avoid the need for any claim in respect of Increased Costs,
the Borrower may arrange for a Replacement Liquidity Facility in accordance with
Section 3.14(e) of the Indenture.






19
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Notwithstanding the foregoing provisions, in no event shall the Borrower be
required to make payments under this Section 3.01: (a) in respect of any
Regulatory Change proposed by any applicable governmental authority (including
any branch of a legislature), central bank or comparable agency of the United
States or the Initial Liquidity Facility Provider’s jurisdiction of organization
and pending as of the date of this Agreement; (b) if a claim hereunder in
respect of an Increased Cost arises through circumstances peculiar to the
Initial Liquidity Facility Provider and that do not affect similarly organized
commercial banking institutions in the same jurisdiction generally that are in
compliance with the law, rule, regulation or interpretation giving rise to the
Regulatory Change relating to such Increased Cost; or (c) if the Initial
Liquidity Facility Provider shall fail to comply with its obligations under this
Section 3.01.
Section 3.02.    [Intentionally omitted].
Section 3.03.    Withholding Taxes.
(a)    All payments made by or on account of any obligation of the Borrower
under this Agreement shall be made without deduction or withholding for or on
account of any Taxes, unless such deduction or withholding is required by law.
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant governmental authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.03) the
Initial Liquidity Facility Provider receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(b)    The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Borrower shall indemnify the Initial Liquidity Facility Provider,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (Including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Initial Liquidity
Facility Provider or required to be withheld or deducted from a payment to the
Initial Liquidity Facility Provider and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Initial Liquidity Facility Provider (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of the Initial Liquidity Facility Provider, shall be conclusive absent
manifest error.
(d)    As soon as practicable after any payment of Taxes by the Borrower to a
governmental authority pursuant to this Section 3.03, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such governmental authority evidencing such






20
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    If the Initial Liquidity Facility Provider is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under this
Agreement or any other Related Document, it shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, the Initial Liquidity Facility Provider, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not the Initial Liquidity Facility
Provider is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(f)(i), (f)(ii) and (f)(iv) below) shall
not be required if in the Initial Liquidity Facility Provider’s reasonable
judgment such completion, execution or submission would subject it to any
material unreimbursed cost or expense or would materially prejudice the Initial
Liquidity Facility Provider’s legal or commercial position.
(f)    Without limiting the generality of the foregoing of clause (e) above:
(i)    if the Initial Liquidity Facility Provider is a U.S. Person, it shall
deliver to the Borrower and the Administrative Agent on or prior to the date it
is to receive any payment under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that the Initial Liquidity Facility
Provider is exempt from U.S. federal backup withholding tax;
(ii)    if the Initial Liquidity Facility Provider is not a U.S. Person, it
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date hereof or, if later, the date it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (A) in the case it is claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest, executed originals of the IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments, the IRS Form W-8BEN-E or W-8BEN-E, as applicable,
establishing an exemption from U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (B) executed
originals of IRS Form W-8ECI; or (C) to the extent it is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, or W-8BEN-E, as applicable, a certificate substantially in the
form of Annex VI-A or Annex VI-B (a “U.S. Tax Compliance Certificate”), IRS Form
W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable.






21
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(iii)    If the Initial Liquidity Facility Provider is not a U.S. Person, it
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date hereof or, if later, the date it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(iv)    If a payment made to the Initial Liquidity Facility Provider under this
Agreement or any other Related Document would be subject to U.S. federal
withholding Tax imposed by FATCA if it were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), it shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that it has complied with such its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
The Initial Liquidity Facility Provider agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.03 (including by the payment of additional amounts
pursuant to this Section 3.03) it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (g) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this clause (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (g) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed






22
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
Section 3.04.    Payments. The Administrative Agent shall make available, or
shall cause to be made available, each payment to the Initial Liquidity Facility
Provider under this Agreement no later than 3:00 p.m. (New York time) on the day
when due. The Administrative Agent shall make all such payments in Dollars, to
the Initial Liquidity Facility Provider in immediately available funds, by wire
transfer to the following account:
Bank: Bank of America N.A.
ABA: [**]
Account Name: [**]
Acct. No.: [**]
Ref.: [**]


Section 3.05.    Computations. All computations of interest based on LIBOR shall
be made on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.
Section 3.06.    Payment on Non-Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and no additional
interest shall be due as a result (and if so made, shall be deemed to have been
made when due). If any payment in respect of interest on an Advance is so
deferred to the next succeeding Business Day, such deferral shall not delay the
commencement of the next Interest Period for such Advance (if such Advance is a
LIBOR Advance) or reduce the number of days for which interest will be payable
on such Advance on the next interest payment date for such Advance.
Section 3.07.    Interest.
(a)    Subject to Sections 2.07 and 2.09, the Borrower shall pay, or shall cause
to be paid, without duplication, interest on (i) the unpaid principal amount of
each Advance from and including the date of such Advance and, in the case of any
Applied Provider Advance, from and including the date on which the amount
thereof was withdrawn from the Liquidity Facility Reserve Account to pay the
amounts set forth in Section 2.01) to but excluding the date such principal
amount shall be paid in full (or, in the case of an Applied Provider Advance,
the date on which the Liquidity Facility Reserve Account is fully replenished in
respect of such Advance) and (ii) any other amount due hereunder (whether fees,
commissions, expenses or other amounts or, to the extent permitted by law,
installments of interest on Advances or any such other amount) that is not paid
when due (whether at stated maturity, by acceleration or otherwise) from and
including the due date thereof to but excluding the date such amount is paid in
full, in each such case, at the interest rate per annum for each day equal to
the Applicable Liquidity Rate (as defined below) for such Advance or Applied
Provider Advance or such other amount, as the case may be, as in effect for such
day, but in no event at a rate per annum greater than the maximum rate permitted
by applicable law, provided,






23
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


however, that, if at any time the otherwise applicable interest rate as set
forth in this Section 3.07 shall exceed the maximum rate permitted by applicable
law, then to the maximum extent permitted by applicable law any subsequent
reduction in such interest rate will not reduce the rate of interest payable
pursuant to this Section 3.07 below the maximum rate permitted by applicable law
until the total amount of interest accrued equals the absolute amount of
interest that would have accrued (without additional interest thereon) if such
otherwise applicable interest rate as set forth in this Section 3.07 had at all
relevant times been in effect.
(b)    Except as provided in Sections 3.07(e) and 3.10 and clause (d) of the
definition of “LIBOR”, each Advance (other than an Unapplied Non-Extension
Advance or an Unapplied Downgrade Advance) will be a LIBOR Advance.
(c)    Each LIBOR Advance shall bear interest during each Interest Period at a
rate per annum equal to LIBOR for such Interest Period plus the Applicable
Margin for such LIBOR Advance, payable in arrears on the last day of such
Interest Period and, in the event of the payment of principal of such LIBOR
Advance on a day other than such last day, on the date of such payment (to the
extent of interest accrued on the amount of principal repaid).
(d)    [Intentionally omitted].
(e)    Each Unapplied Non-Extension Advance and Unapplied Downgrade Advance will
be invested by the Administrative Agent in Permitted Account Investments. The
Initial Liquidity Facility Provider shall direct the Administrative Agent’s
investments in writing in Permitted Account Investments. Each Unapplied
Non-Extension Advances and Unapplied Downgrade Advances will bear interest in an
amount equal to the Investment Earnings on amounts deposited in the Liquidity
Facility Reserve Account. The Administrative Agent will apply such Investment
Earnings, calculated as of the applicable Determination Date, to satisfy the
Borrower’s interest payment obligation (payable in arrears on each Payment Date)
to the Initial Liquidity Facility Provider. Each outstanding Unapplied
Non-Extension Advance and each outstanding Unapplied Downgrade Advance will
continue to be subject to payment of the Liquidity Facility Non-Use Fee as if no
Downgrade Advance nor Non-Extension Advance is outstanding. On the Termination
Date, the Borrower shall, subject to Section 2.09, fully repay any Downgrade
Advance or Non-Extension Advance remaining outstanding, together with accrued
interest (including accrued Liquidity Facility Non-Use Fees) to the Initial
Liquidity Facility Provider.
(f)    Each amount not paid when due hereunder (whether fees, commissions,
expenses or other amounts or, to the extent permitted by applicable law,
installments of interest on Advances but excluding Advances) shall bear interest
at a rate per annum equal to the Initial Liquidity Facility Interest Rate for
such Interest Period.
(g)    The rates of interest specified in this Section 3.07 with respect to any
Advance or other amount shall be referred to as the “Applicable Liquidity Rate”.
Section 3.08.    LIBOR Unavailability. Notwithstanding anything to the contrary
in this Agreement or any other Related Document, if the Initial Liquidity
Facility Provider determines (which determination shall be conclusive absent
manifest error) that:






24
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because LIBOR is not
available or published on a current basis, and such circumstances are unlikely
to be temporary,
(ii)     the administrator of LIBOR or a governmental authority having
jurisdiction over the Initial Liquidity Facility Provider has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loan or
(iii)    similar credit agreements currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,
then the Initial Liquidity Facility Provider shall so notify the Borrower and
the Administrative Agent, and the Initial Liquidity Facility Provider, the
Administrative Agent and the Borrower may amend this Agreement to (a) replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) agreed among the
Initial Liquidity Facility Provider, the Administrative Agent and the Borrower,
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated credit agreements for such alternative benchmarks (any
such agreed replacement rate, a “LIBOR Successor Rate”), provided that such
amendment shall provide that such LIBOR Successor Rate shall not be less than
zero and (b) incorporate LIBOR Successor Rate Conforming Changes agreed among
the Initial Liquidity Facility Provider, the Administrative Agent and the
Borrower. The Borrower shall provide prior written notice to the Rating Agencies
of any amendment to this Agreement pursuant to this Section 3.08.
“LIBOR Successor Rate Conforming Changes” means, with respect to any LIBOR
Successor Rate, any conforming changes to the definition of LIBOR Advance,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by the Initial Liquidity Facility Provider, giving due consideration to
applicable market practice, if any.
Section 3.09.    Funding Loss Indemnification. Subject to Section 2.09, the
Borrower shall pay (or cause to be paid) to the Initial Liquidity Facility
Provider, upon the request of the Initial Liquidity Facility Provider, such
amount or amounts as shall be sufficient (in the reasonable opinion of the
Initial Liquidity Facility Provider) to compensate it for any loss, cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by the Initial Liquidity Facility Provider to fund or
maintain any LIBOR Advance (but excluding loss of the Applicable Margin or
anticipated profits) incurred as a result of:
i.Any repayment of a LIBOR Advance on a date other than the last day of the
Interest Period for such Advance; or






25
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ii.    Any failure by the Borrower to borrow a LIBOR Advance on the date for
borrowing specified in the relevant Notice of Borrowing delivered by the
Administrative Agent under Section 2.02.
Section 3.10.    Illegality. Notwithstanding any other provision in this
Agreement, if any change in any law, rule or regulation applicable to or binding
on the Initial Liquidity Facility Provider, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by the Initial Liquidity Facility Provider with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Initial Liquidity Facility Provider to maintain or fund its LIBOR Advances, then
the Initial Liquidity Facility Provider, after using all reasonable endeavors to
make alternative arrangements satisfactory to the Borrower to meet its
obligations as contemplated hereby, may give notice to the Borrower and the
Administrative Agent specifying: (a) the relevant change; (b) its effect upon
the Initial Liquidity Facility Provider; and (c) if the illegality or
prohibition may be avoided by repayment of only part of the LIBOR Advance, then
the amount of the LIBOR Advance required to be repaid for that purpose shall
(subject to Section 2.09) be repaid without penalty, or if the illegality or
prohibition cannot be avoided as aforesaid, declaring that the Initial Liquidity
Facility Provider’s obligations to permit further Advances under this Agreement
up to the Available Amount shall be terminated forthwith provided that all sums
already advanced to the Borrower shall continue to be repayable on the terms and
in the manner provided in this Agreement. The Initial Liquidity Facility
Provider agrees to investigate all commercially reasonable alternatives for
avoiding the need for such actions, including, without limitation, designating a
different Lending Office; provided, that the foregoing shall not obligate the
Initial Liquidity Facility Provider to take any action that would, in its
reasonable judgment, cause the Initial Liquidity Facility Provider to incur any
material loss or cost, unless the Borrower agrees to reimburse or indemnify the
Initial Liquidity Facility Provider therefor. If no such designation or other
action is effected, or, if effected, fails to avoid the need for such actions,
the Borrower may arrange for a Replacement Liquidity Facility in accordance with
Section 3.14(e) of the Indenture.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01.    Conditions Precedent to Effectiveness of Section 2.01. Section
2.01 of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied (or waived by the appropriate party or parties):
(a)    The Initial Liquidity Facility Provider shall have received on or before
the Initial Closing Date each of the following, and in the case of each document
delivered pursuant to paragraphs (i), (ii), (iii) and (iv) below, each in form
and substance satisfactory to the Initial Liquidity Facility Provider:
(i)    This Agreement and the Fee Letter duly executed on behalf of each of the
parties thereto (other than the Initial Liquidity Facility Provider);






26
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    The Indenture duly executed on behalf of each of the parties thereto
(other than the Initial Liquidity Facility Provider);
(iii)    Fully executed copies of the Security Trust Agreement, the
Administrative Agency Agreement and the Servicing Agreement;
(iv)    If the Borrower qualified as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall have delivered to the
Initial Liquidity Facility Provider a Beneficial Ownership Certification to the
extent requested by the Initial Liquidity Facility Provider prior to the
Effective Date; and
(v)    An executed copy of each document, instrument, certificate and opinion
delivered on or before the Initial Closing Date pursuant to the Indenture and
the other Related Documents (in the case of each such opinion, either addressed
to the Initial Liquidity Facility Provider or accompanied by a letter from the
counsel rendering such opinion to the effect that the Initial Liquidity Facility
Provider is entitled to rely on such opinion as of its date as if it were
addressed to the Initial Liquidity Facility Provider).
(b)    On and as of the Effective Date no event shall have occurred and be
continuing, or would result from the entering into of this Agreement or the
making of any Advance, which constitutes a Liquidity Facility Event of Default.
(c)    The Initial Liquidity Facility Provider shall have received payment in
full of the fees and other sums required to be paid to or for the account of the
Initial Liquidity Facility Provider on or prior to the Effective Date pursuant
to this Agreement and the Fee Letter.
(d)    All conditions precedent to the issuance of the Specified Series under
the Indenture shall have been satisfied or waived and all conditions precedent
to the purchase of the Notes by the Initial Purchasers under the Note Purchase
Agreement (other than the effectiveness of this Agreement) shall have been
satisfied (unless any of such conditions precedent under the Note Purchase
Agreement shall have been waived by the Initial Purchasers).
(e)    The Borrower and the Administrative Agent shall have received a
certificate, dated the Effective Date signed by a duly authorized representative
of the Initial Liquidity Facility Provider, certifying that the Effective Date
has occurred.
Section 4.02.    Conditions Precedent to Borrowing. The obligation of the
Initial Liquidity Facility Provider to make an Advance on the occasion of each
Borrowing shall be subject to the conditions precedent that the Effective Date
shall have occurred and, prior to the time of such Borrowing, the Administrative
Agent shall have delivered a Notice of Borrowing which conforms to the terms and
conditions of this Agreement.
ARTICLE V
COVENANTS






27
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 5.01.    Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid or the Initial Liquidity Facility Provider shall have any
Maximum Facility Commitment hereunder or the Borrower shall have any obligation
to pay any amount to the Initial Liquidity Facility Provider hereunder, the
Borrower will, unless the Initial Liquidity Facility Provider shall otherwise
consent in writing:
(a)    Performance of Agreements. Punctually pay or cause to be paid all amounts
payable by it under this Agreement and the Indenture and observe and perform in
all material respects the conditions, covenants and requirements applicable to
it contained in this Agreement and the Indenture.
(b)    Reporting Requirements. Furnish to the Initial Liquidity Facility
Provider with reasonable promptness, such other information and data with
respect to the transactions contemplated by the Related Documents as from time
to time may be reasonably requested by the Initial Liquidity Facility Provider;
and permit the Initial Liquidity Facility Provider, upon reasonable notice, to
inspect the Borrower’s books and records with respect to such transactions and
to meet with the Administrative Agent and other representatives of the Borrower
to discuss such transactions contemplated by this Agreement and the Related
Documents.
(c)    Certain Related Documents. Furnish to the Initial Liquidity Facility
Provider with reasonable promptness, copies of such Related Documents entered
into after the date hereof as from time to time may be reasonably requested by
the Initial Liquidity Facility Provider.
Section 5.02.    Covenants Regarding Notices. Promptly following any time that
(x) the Specified Series have been paid in full (or provision has been made for
such payment in accordance with the Indenture), (y) the Indenture has been
terminated with respect to all of the Specified Series issued thereunder as
contemplated by Section 11.01(a) of the Indenture, or (z) the Specified Series
are otherwise no longer entitled to the benefits of this Agreement, the
Administrative Agent shall deliver to the Initial Liquidity Facility Provider
the certificate referred to in clause (ii) of the definition of Termination
Date. Promptly following any time that a Replacement Liquidity Facility has been
substituted for this Agreement pursuant to Section 3.14(e) of the Indenture, the
Administrative Agent shall deliver to the Initial Liquidity Facility Provider
the certificate referred to in clause (iii) of the definition of Termination
Date.
ARTICLE VI
LIQUIDITY EVENTS OF DEFAULT
Section 6.01.    Liquidity Events of Default. If any Liquidity Facility Event of
Default has occurred and is continuing, then the Initial Liquidity Facility
Provider may, in its discretion, deliver to the Administrative Agent a
Termination Notice, and this Agreement shall expire at the close of business on
the fifth Business Day after the date on which such Termination Notice is
received by the Administrative Agent. Upon receipt of such Termination Notice,
(i) the Administrative Agent shall promptly request, and the Initial Liquidity
Facility Provider shall promptly make, a Final Advance in accordance with
Section 2.02(d) hereof and Section 3.14(i) of the Indenture, (ii) all other
outstanding Advances shall be automatically converted into Final Advances for
purposes of






28
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


determining the interest payable thereon and (iii) subject to Sections 2.07 and
2.09, all Advances, any accrued interest thereon and any other amounts
outstanding hereunder shall become immediately due and payable to the Initial
Liquidity Facility Provider.
ARTICLE VII
MISCELLANEOUS
Section 7.01.    No Oral Modifications or Continuing Waivers. No terms or
provisions of this Agreement may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Borrower, the
Administrative Agent, and the Initial Liquidity Facility Provider and any other
Person whose consent is required pursuant to this Agreement. Any waiver of the
terms hereof shall be effective only in the specific instance and for the
specific purpose given.
Section 7.02.    Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all notices, requests, demands, authorizations, directions,
consents, waivers or documents required or permitted under the terms and
provisions of this Agreement shall be in English and in writing, and given by
registered or certified mail, courier service, facsimile or e-mail, and any such
notice shall be effective when delivered (or, if delivered by facsimile, upon
completion of transmission and confirmation by the sender (by a telephone call
to a representative of the recipient or by machine confirmation) that such
transmission was received) addressed as follows:
(a)    if to the Borrower, to:
Willis Engine Structured Trust V
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Attention:    Corporate Trust Administrator
Facsimile:    +1 (302) 651-8882
with a copy to:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073
Attention: General Counsel
Fax: +1 (415) 408-4701
(b)    if to the Administrative Agent, to:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073
Attention: General Counsel
Fax: +1 (415) 408-4701






29
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(c)    if to the Initial Liquidity Facility Provider, to:
Bank of America, N.A.
One Bryant Park
Mail Code: NY1-100-11-03
New York, NY 10036
Attention:  Brad Sohl
Email:  brad.sohl@bofa.com; jared.diamond@bofa.com; jingwei.xu@bofa.com;
tongtong.wu@baml.com; michael.filler@bofa.com;


Any party, by notice to the other parties hereto, may designate additional or
different addresses for subsequent notices or communications. Whenever the words
“notice” or “notify” or similar words are used herein, they mean the provision
of formal notice as set forth in this Section 7.02.
In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties.
Section 7.03.    No Waiver; Remedies. No failure on the part of the Initial
Liquidity Facility Provider to exercise, and no delay in exercising, any right
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right under this Agreement preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 7.04.    Further Assurances. The Borrower agrees to do such further acts
and things and to execute and deliver to the Initial Liquidity Facility Provider
such additional assignments, agreements, powers and instruments as the Initial
Liquidity Facility Provider may reasonably require or deem advisable to carry
into effect the purposes of this Agreement and the other Related Documents or to
better assure and confirm unto the Initial Liquidity Facility Provider its
rights, powers and remedies hereunder and under the other Related Documents.
Section 7.05.    Indemnification Survival of Certain Provisions. The Initial
Liquidity Facility Provider shall be indemnified hereunder to the extent and in
the manner described in the Indenture. In addition, the Borrower agrees to
indemnify, protect, defend and hold harmless each Liquidity Indemnitee from and
against all Disbursements of any kind or nature whatsoever that may be imposed
on or incurred by such Liquidity Indemnitee, in any way relating to, resulting
from, or arising out of or in connection with, any action, suit or proceeding by
any third party against such Liquidity Indemnitee and relating to this
Agreement, the Fee Letter, the Indenture or any Related Document; provided,
however, that the Borrower shall not be required to indemnify, protect, defend
and hold harmless any Liquidity Indemnitee in respect of any Disbursement of
such Liquidity Indemnitee to the extent such Disbursement is (i) attributable to
the gross negligence or willful misconduct of such Liquidity Indemnitee or any
other Liquidity Indemnitee, (ii) an ordinary and usual operating overhead
expense, or (iii) attributable to the failure by such Liquidity Indemnitee






30
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


or any other Liquidity Indemnitee to perform or observe any agreement, covenant
or condition on its part to be performed or observed in this Agreement, the
Indenture, the Fee Letter or any other Related Document to which it is a party.
The provisions of Sections 3.01, 3.03, 3.09, 7.05 and 7.07 and the right to
indemnification under the Indenture shall survive the termination of this
Agreement.
Section 7.06.    Liability of the Initial Liquidity Facility Provider.
(a)    No Liquidity Indemnitee shall be liable or responsible for: (i) the use
which may be made of the Advances or any acts or omissions of the Borrower or
any beneficiary or transferee in connection therewith; (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; or (iii) the making of Advances by the Initial Liquidity
Facility Provider against delivery of a Notice of Borrowing and other documents
which do not comply with the terms hereof; provided, however, that the Borrower
shall have a claim against the Initial Liquidity Facility Provider, and the
Initial Liquidity Facility Provider shall be liable to the Borrower, to the
extent of any damages suffered by the Borrower that are the result of (A) the
Initial Liquidity Facility Provider’s willful misconduct or gross negligence in
determining whether documents presented hereunder comply with the terms hereof
or (B) any breach by the Initial Liquidity Facility Provider of any of the terms
of this Agreement or the Indenture, including, but not limited to, the Initial
Liquidity Facility Provider’s failure to make lawful payment hereunder after the
delivery to it by the Administrative Agent of a Notice of Borrowing complying
with the terms and conditions hereof.
(b)    Neither the Initial Liquidity Facility Provider nor any of its officers,
employees or directors or affiliates shall be liable or responsible in any
respect for (i) any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with this Agreement or any Notice of Borrowing delivered hereunder or
(ii) any action, inaction or omission which may be taken by it in good faith,
absent willful misconduct or negligence (in which event the extent of the
Initial Liquidity Facility Provider’s potential liability to the Borrower shall
be limited as set forth in the immediately preceding paragraph), in connection
with this Agreement or any Notice of Borrowing.
Section 7.07.    Nonpetition. During the term of this Agreement and for one year
and one day after payment in full of the Notes, none of the parties hereto or
any Affiliate thereof will file any involuntary petition or otherwise institute
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceeding under any federal or state bankruptcy or similar
law against the Borrower or any Subsidiary thereof.
Section 7.08.    Certain Costs and Disbursements. The Borrower agrees promptly
to pay, or cause to be paid, (a) the reasonable fees, expenses and disbursements
of Pillsbury Winthrop Shaw Pittman LLP, special counsel for the Initial
Liquidity Facility Provider, in connection with the preparation, negotiation,
execution, delivery, filing and recording of the Related Documents, any waiver
or consent hereunder or any amendment thereof and (b) if a Liquidity Facility
Event of Default occurs, all out-of-pocket expenses incurred by the Initial
Liquidity Facility Provider, including reasonable fees and disbursements of
counsel, in connection with such Liquidity Facility Event of Default and any
collection, bankruptcy, insolvency and other enforcement proceedings in
connection therewith. In addition, the Borrower shall pay (or cause to be paid)
any and all recording,






31
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


stamp and other similar taxes and fees payable or determined to be payable in
the United States in connection with the execution, delivery, filing and
recording of this Agreement, any other Related Document and such other
documents, and agrees to save the Initial Liquidity Facility Provider harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes or fees.
Section 7.09.    Binding Effect; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and the Initial Liquidity Facility Provider
and their respective successors and permitted assigns, except that neither the
Administrative Agent, the Initial Liquidity Facility Provider (except as
otherwise provided in this Section 7.09) nor (except as contemplated by the
Security Trust Agreement) the Borrower shall have the right to assign, pledge or
otherwise transfer its rights or obligations hereunder or any interest herein,
subject to (i) the Initial Liquidity Facility Provider’s right to assign all of
its rights and obligations hereunder pursuant to an assignment agreement that
constitutes a Replacement Liquidity Facility and satisfies all of the conditions
for a Replacement Liquidity Facility set forth herein and in the Indenture to a
Person that qualifies as an Eligible Provider (with written notification of such
assignment to the Rating Agencies)and (ii) the Initial Liquidity Facility
Provider’s right to grant Participations pursuant to Section 7.09(b). Following
any assignment in accordance with the provisions hereof and Section 3.14 of the
Indenture, the assignee Initial Liquidity Facility Provider shall be deemed to
be the “Initial Liquidity Facility Provider” for all purposes of the Related
Documents.
(b)    The Initial Liquidity Facility Provider agrees that it will not grant any
participation (including, without limitation, a “risk participation”) (any such
participation, a “Participation”) in or to all or a portion of its rights and
obligations hereunder or under the other Related Documents, unless all of the
following conditions are satisfied: (i) such Participation is to a Permitted
Participant, (ii) such Participation is made in accordance with all applicable
laws, including, without limitation, the Securities Act, and any other
applicable laws relating to the transfer of similar interests and (iii) such
Participation shall not be made under circumstances that require registration
under the Securities Act. Notwithstanding any such Participation, the Initial
Liquidity Facility Provider agrees that (1) the Initial Liquidity Facility
Provider’s obligations under the Related Documents shall remain unchanged, and
such participant shall have no rights or benefits as against the Borrower or
under any Related Document, (2) the Initial Liquidity Facility Provider shall
remain solely responsible to the other parties to the Related Documents for the
performance of such obligations, (3) the Initial Liquidity Facility Provider
shall remain the maker of any Advances, and the other parties to the Related
Documents shall continue to deal solely and directly with the Initial Liquidity
Facility Provider in connection with the Advances and the Initial Liquidity
Facility Provider’s rights and obligations under the Related Documents, (4) the
Initial Liquidity Facility Provider shall be solely responsible for any
withholding Taxes or any filing or reporting requirements relating to such
Participation and shall hold and indemnify the Borrower and its successors,
permitted assigns, affiliates, agents and servants harmless against the same and
(5) the Borrower shall not be required to pay to the Initial Liquidity Facility
Provider any amount under Section 3.01 or Section 3.03 greater than it would
have been required to pay had there not been any grant of a Participation by the
Initial Liquidity Facility Provider. The Initial Liquidity Facility Provider
may, in connection






32
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


with any Participation or proposed Participation pursuant to this Section
7.09(b), disclose to the Permitted Participant or proposed Permitted Participant
any information relating to the Related Documents or to the parties thereto
furnished to the Initial Liquidity Facility Provider hereunder or in connection
therewith and permitted to be disclosed by the Initial Liquidity Facility
Provider; provided, however, that prior to any such disclosure, the Permitted
Participant or proposed Permitted Participant shall agree in writing for the
express benefit of the Borrower to preserve the confidentiality of any
confidential information included therein (subject to customary exceptions).
(c)    The Initial Liquidity Facility Provider shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest under this Agreement (the
“Participant Register”); provided that the Initial Liquidity Facility Provider
shall not have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Initial Liquidity Facility Provider
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)    Notwithstanding the other provisions of this Section 7.09, the Initial
Liquidity Facility Provider may assign and pledge all or any portion of the
Advances owing to it to any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank, provided that any payment in respect of such assigned Advances made by the
Administrative Agent to the Initial Liquidity Facility Provider in accordance
with the terms of this Agreement shall satisfy the Borrower’s obligations
hereunder in respect of such assigned Advance to the extent of such payment. No
such assignment shall release the Initial Liquidity Facility Provider from its
obligations hereunder.
Section 7.10.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 7.11.    Governing Law. THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE
OF NEW YORK AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 7.12.    Submission to Jurisdiction; Waiver of Jury Trial; Waiver of
Immunity.






33
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    Each of the parties hereto, to the extent it may do so under applicable
law, for purposes hereof hereby (i) irrevocably submits itself to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
City of New York and to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, for the purposes of any suit, action or other proceeding arising out
of this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto or thereto, or their
successors or permitted assigns and (ii) waives, and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof or any of the transactions contemplated
hereby may not be enforced in or by such courts.
(b)    THE BORROWER, THE ADMINISTRATIVE AGENT AND THE INITIAL LIQUIDITY FACILITY
PROVIDER EACH HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE
RELATIONSHIP THAT IS BEING ESTABLISHED, including, without limitation, contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. The Borrower, the Administrative Agent and the Initial
Liquidity Facility Provider each warrant and represent that it has reviewed this
waiver with its legal counsel, and that it knowingly and voluntarily waives its
jury trial rights following consultation with such legal counsel. THIS WAIVER IS
IRREVOCABLE, AND CANNOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT.
Section 7.13.    Counterparts. This Agreement may be executed in any number of
counterparts (and each party shall not be required to execute the same
counterpart). Each counterpart of this Agreement including a signature page or
pages executed by each of the parties hereto shall be an original counterpart of
this Agreement, but all of such counterparts together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic format (e.g., “pdf” or “tif”) shall be as
effective as delivery of a manually executed counterpart of this Agreement.
Section 7.14.    Entirety. This Agreement, the Fee Letter and the Related
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior understandings and agreements
of such parties.
Section 7.15.    Headings. The headings of the various Articles and Sections
herein and in the Table of Contents hereto are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.
Section 7.16.    Patriot Act. In compliance with the USA Patriot Act and 31 CFR
Part 103.121 and any other similar laws, rules, regulations or orders in effect
from time to time applicable to the Initial Liquidity Facility Provider, when
requested the Issuer shall provide to the Initial Liquidity Facility Provider
certain information relating to the Issuer that the Initial Liquidity Facility
Provider






34
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


may be required to obtain and keep on file, including the Issuer’s name, address
and various identifying documents.
Section 7.17.    Initial Liquidity Facility Provider’s Obligation to Make
Advances. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE OBLIGATIONS OF
THE INITIAL LIQUIDITY FACILITY PROVIDER TO MAKE ADVANCES HEREUNDER, AND THE
ADMINISTRATIVE AGENT’S RIGHTS TO DELIVER NOTICES OF BORROWING ON BEHALF OF THE
BORROWER REQUESTING THE MAKING OF ADVANCES HEREUNDER, SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID OR PERFORMED, IN EACH CASE
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.








35
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers or authorized representatives
thereunto duly authorized as of the date first set forth above.
WILLIS ENGINE STRUCTURED TRUST V, as Borrower


By:
/s/ Scott B. Flaherty                
Name: Scott B. Flaherty
Title: Controlling Trustee







- Signature Page -
Revolving Credit Agreement
WEST IV
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




BANK OF AMERICA, N.A., as the Initial Liquidity Facility Provider
By:
/s/ Benjamin A. Merrill            
Name: Benjamin A. Merrill
Title: Managing Director







- Signature Page -
Revolving Credit Agreement
WEST IV
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




WILLIS LEASE FINANCE CORPORATION, as Administrative Agent
By:
/s/ Dean M. Poulakidas            
Name: Dean M. Poulakidas
Title:    Senior Vice President











- Signature Page -
Revolving Credit Agreement
WEST IV
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX I to
REVOLVING CREDIT AGREEMENT
FACILITY ADVANCE NOTICE OF BORROWING
The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust V, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement
dated as of March 3, 2020, among the Borrower, the Administrative Agent, and the
Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:
(1)The Administrative Agent is delivering this Notice of Borrowing for the
making of a Facility Advance by the Initial Liquidity Facility Provider to be
used for a Shortfall the payment of which is payable on __________, _____ (the
“Payment Date”) in accordance with the terms and provisions of the Specified
Series and the Indenture, which Advance is requested to be made on __________,
_____. The Facility Advance should be remitted to the Initial Liquidity Payment
Account, the details of which are [insert wire and account details].
(2)    The amount of the Facility Advance requested hereby (i) is
$___________.__, to be applied in respect of funding the Initial Liquidity
Payment Account in accordance with Section 3.14(b) and (f) of the Indenture,
(ii) does not include any amount with respect to the payment of the principal
of, Redemption Premium on, or breakage costs with respect to, the Specified
Series, (iii) was computed in accordance with the provisions of the Specified
Series, the Indenture (a copy of which computation is attached hereto as
Schedule I), (iv) does not exceed the Available Amount on the date hereof, and
(v) has not been and is not the subject of a prior or contemporaneous Notice of
Borrowing.
(3)    Upon receipt by the Administrative Agent of the amount requested hereby,
(a) the Administrative Agent will apply the same in accordance with the terms of
Section 3.14(b) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.
The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, the making of the
Facility Advance as requested by this Notice of Borrowing shall automatically
reduce, subject to reinstatement in accordance with the terms of the Liquidity
Agreement, the Available Amount by an amount equal to the amount of the Facility
Advance requested to be made hereby as set forth in clause (i) of paragraph (2)
of this Notice of Borrowing and such reduction shall automatically result in
corresponding reductions in the amounts available to be borrowed pursuant to a
subsequent Advance.






39
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of the _____ day of________
WILLIS LEASE FINANCE CORPORATION, as Administrative Agent
By:
____________________________________
Name:
Title:











40
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE I TO LIQUIDITY ADVANCE NOTICE OF BORROWING
[Insert Copy of Computations in accordance with Facility Advance Notice of
Borrowing]










41
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX II to
REVOLVING CREDIT AGREEMENT
NON-EXTENSION ADVANCE NOTICE OF BORROWING
The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust V, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement
dated as of March 3, 2020, among the Borrower, the Administrative Agent, and the
Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:
(1)    The Administrative Agent is delivering this Notice of Borrowing for the
making of the Non-Extension Advance by the Initial Liquidity Facility Provider
to be used for the funding of the Liquidity Facility Reserve Account in
accordance with Section 3.14(d) of the Indenture, which Advance is requested to
be made on __________, _____. The Non-Extension Advance should be remitted to
the Liquidity Facility Reserve Account the details of which are [insert wire and
account details].
(2)    The amount of the Non-Extension Advance requested hereby (i) is
$___________.__, which equals the Available Amount on the date hereof and is to
be applied in respect of the funding of the Liquidity Facility Reserve Account
in accordance with Section 3.14(d) of the Indenture, (ii) does not include any
amount with respect to the payment of the principal of, Redemption Premium on,
or breakage costs with respect to, the Specified Series, (iii) was computed in
accordance with the provisions of the Specified Series and the Indenture (a copy
of which computation is attached hereto as Schedule I) and (iv) has not been and
is not the subject of a prior or contemporaneous Notice of Borrowing under the
Liquidity Agreement.
(3)    Upon receipt by the Administrative Agent of the amount requested hereby,
(a) the Administrative Agent will deposit such amount in the Liquidity Facility
Reserve Account and apply the same in accordance with the terms of
Section 3.14(f) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.
The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, (A) the making of the
Non-Extension Advance as requested by this Notice of Borrowing shall
automatically and irrevocably terminate the obligation of the Initial Liquidity
Facility Provider to make further Advances under the Liquidity Agreement and
(B) following the making by the Initial Liquidity Facility Provider of the
Non-Extension Advance requested by this Notice of Borrowing, the Administrative
Agent shall not be entitled to request any further Advances under the Liquidity
Agreement.






42
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of _____ the day of ________.
WILLIS LEASE FINANCE CORPORATION, as Administrative Agent
By:
____________________________________
Name:
Title:











43
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE I TO NON-EXTENSION ADVANCE NOTICE OF BORROWING
[Insert Copy of computations in accordance with Non-Extension Advance Notice of
Borrowing]










44
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX III to
REVOLVING CREDIT AGREEMENT
DOWNGRADE ADVANCE NOTICE OF BORROWING
The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust V, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement,
dated as of March 3, 2020, among the Borrower, the Administrative Agent, and the
Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:
(1)    The Administrative Agent is delivering this Notice of Borrowing for the
making of the Downgrade Advance by the Initial Liquidity Facility Provider to be
used for the funding of the Liquidity Facility Reserve Account in accordance
with Section 3.14(c) of the Indenture by reason of a Downgrade Event, which
Advance is requested to be made on __________, _____. The Downgrade Advance
should be remitted to the Liquidity Facility Reserve Account the details of
which are [insert wire and account details].
(2)    The amount of the Downgrade Advance requested hereby (i) is
$___________.__, which equals the Available Amount on the date hereof and is to
be applied in respect of the funding of the Liquidity Facility Reserve Account
in accordance with Section 3.14(c) of the Indenture, (ii) does not include any
amount with respect to the payment of the principal of, Redemption Premium on,
or breakage costs with respect to, the Specified Series, (iii) was computed in
accordance with the provisions of the Specified Series and the Indenture (a copy
of which computation is attached hereto as Schedule I), and (iv) has not been
and is not the subject of a prior or contemporaneous Notice of Borrowing under
the Liquidity Agreement.
(3)    Upon receipt by the Administrative Agent of the amount requested hereby,
(a) the Administrative Agent will deposit such amount in the Liquidity Facility
Reserve Account and apply the same in accordance with the terms of
Section 3.14(f) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.
The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, (A) the making of the
Downgrade Advance as requested by this Notice of Borrowing shall automatically
and irrevocably terminate the obligation of the Initial Liquidity Facility
Provider to make further Advances under the Liquidity Agreement, and
(B) following the making by the Initial Liquidity Facility Provider of the
Downgrade Advance requested by this Notice of Borrowing, the Administrative
Agent shall not be entitled to request any further Advances under the Liquidity
Agreement.






45
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of the _____ day of _______________.
WILLIS LEASE FINANCE CORPORATION, as Administrative Agent
By:
____________________________________
Name:
Title:











46
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE I TO DOWNGRADE ADVANCE NOTICE OF BORROWING
[Insert Copy of computations in accordance with Downgrade Advance Notice of
Borrowing]










47
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX IV to
REVOLVING CREDIT AGREEMENT
FINAL ADVANCE NOTICE OF BORROWING
The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust V, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement,
dated as of March 3, 2020, among the Borrower, the Administrative Agent, and the
Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:
(1)    The Administrative Agent is delivering this Notice of Borrowing for the
making of the Final Advance by the Initial Liquidity Facility Provider to be
used for the funding of the Liquidity Facility Reserve Account in accordance
with Section 3.14(i) of the Indenture by reason of the receipt by the
Administrative Agent of a Termination Notice from the Initial Liquidity Facility
Provider with respect to the Liquidity Agreement, which Advance is requested to
be made on __________, _____. The Final Advance should be remitted to the
Liquidity Facility Reserve Account the details of which are [insert wire and
account details].
(2)    The amount of the Final Advance requested hereby (i) is $___________.__,
which equals the Available Amount on the date hereof and is to be applied in
respect of the funding of the Liquidity Facility Reserve Account in accordance
with Section 3.14(i) of the Indenture, (ii) does not include any amount with
respect to the payment of the principal of, Redemption Premium on, or breakage
costs with respect to, the Specified Series, (iii) was computed in accordance
with the provisions of the Specified Series and the Indenture (a copy of which
computation is attached hereto as Schedule I), and (iv) has not been and is not
the subject of a prior or contemporaneous Notice of Borrowing under the
Liquidity Agreement.
(3)    Upon receipt by the Administrative Agent of the amount requested hereby,
(a) the Administrative Agent will deposit such amount in the Liquidity Facility
Reserve Account and apply the same in accordance with the terms of
Section 3.14(i) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.
The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, (A) the making of the
Final Advance as requested by this Notice of Borrowing shall automatically and
irrevocably terminate the obligation of the Initial Liquidity Facility Provider
to make further Advances under the Liquidity Agreement, and (B) following the
making by the Initial Liquidity Facility Provider of the Final Advance requested
by this Notice of Borrowing, the Administrative Agent shall not be entitled to
request any further Advances under the Liquidity Agreement.


 
48
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of the _____ day of _______________.
WILLIS LEASE FINANCE CORPORATION, as Administrative Agent
By:
____________________________________
Name:
Title:











49
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE I TO FINAL ADVANCE NOTICE OF BORROWING
[Insert Copy of computations in accordance with Final Advance Notice of
Borrowing]










50
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX V TO
REVOLVING CREDIT AGREEMENT
NOTICE OF TERMINATION
Willis Lease Finance Corporation
773 San Marin Drive
Novato, CA 94945
Attention: General Counsel
Re:    Revolving Credit Agreement dated as of March 3, 2020, among Willis Engine
Structured Trust V, as Borrower, Willis Lease Finance Corporation, as
Administrative Agent, and Bank of America, N.A., as Initial Liquidity Facility
Provider (the “Liquidity Agreement”)
Ladies and Gentlemen:
You are hereby notified that pursuant to Section 6.01 of the Liquidity
Agreement, by reason of the occurrence and continuance of a Liquidity Facility
Event of Default (as defined therein), we are giving this notice to you in order
to cause (i) our obligations to make Advances (as defined therein) under such
Liquidity Agreement to terminate at the close of business on the fifth Business
Day after the date on which you receive this notice and (ii) you to request a
Final Advance under the Liquidity Agreement pursuant to Section 3.14(i) of the
Indenture (as defined in the Liquidity Agreement) as a consequence of your
receipt of this notice.
THIS NOTICE IS THE “NOTICE OF TERMINATION” PROVIDED FOR UNDER THE LIQUIDITY
AGREEMENT. OUR OBLIGATIONS TO MAKE ADVANCES UNDER THE CREDIT AGREEMENT WILL
TERMINATE AT THE CLOSE OF BUSINESS ON THE FIFTH BUSINESS DAY AFTER THE DATE ON
WHICH YOU RECEIVE THIS NOTICE.
[PAGE INTENTIONALLY LEFT BLANK]






51
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Very truly yours,
BANK OF AMERICA, N.A., as the Initial Liquidity Facility Provider
By:
____________________________________
Name:
Title:

cc: Willis Engine Structured Trust V










52
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX VI-A TO
REVOLVING CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of March 3,
2020, the “Liquidity Agreement”, among Willis Engine Structured Trust V, (the
“Borrower”), Willis Lease Finance Corporation, (the “Administrative Agent”), and
Bank of America, NA., (the “Initial Liquidity Facility Provider”).
Pursuant to the provisions of Section 3.03 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Initial Liquidity Facility
Provider with a certificate of its non-U.S. Person status on IRS Form W-8BEN, or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Initial Liquidity Facility Provider in
writing, and (2) the undersigned shall have at all times furnished the Initial
Liquidity Facility Provider with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.
[NAME OF PARTICIPANT]
By:                                                                         
 
Name:
 
Title:

Date: ________ __, 20[ ]






 
53
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ANNEX VI-B TO
REVOLVING CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of March 3,
2020, the “Liquidity Agreement”, among Willis Engine Structured Trust V, (the
“Borrower”), Willis Lease Finance Corporation, (the “Administrative Agent”), and
Bank of America, N.A. (the “Initial Liquidity Facility Provider”).
Pursuant to the provisions of Section 3.03 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Initial Liquidity Facility
Provider with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Initial Liquidity Facility Provider and (2) the undersigned shall
have at all times furnished the Initial Liquidity Facility Provider with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.
[NAME OF PARTICIPANT]
By:                                                                      
 
Name:
 
Title:

Date: ________ __, 20[ ]






54
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.